Title: To James Madison from James Simpson, 15 October 1803
From: Simpson, James
To: Madison, James


					
						duplicate
						No. 67
						Sir
						Tangier 15h. October 1803.
					
					 Original of No. 66 dated 8h. Inst. was as this sent to Mr. Gavino.  By the New York to touch here in a few days I will have the honour of writing you at length.
					 For the present I must confine myself to tell you Commodore Preble left this Bay, yesterday for Gibraltar, after happily all differences being accommodated with this Country.  Monday last the Commodore and myself had a particular audience of His Majesty when he expressed a strong desire of continuing at Peace with the United States, but having sufficient reason to know he would still be averse to ratifying the Treaty of 1786 that point was strenuously insisted on.  With this you will receive translation of the first Act dated 9th. this Month declaring he would maintain the Peace.  Finding the old Treaty was not mentioned I had another interview with the Minister on Tuesday Morning on that point, this paper having been sent on the preceding evening.  I now found both the copy of that Treaty I had given Sid Mohamet Ben Ottoman at Rhabat in 1795 and that of the Letter then written the President by Muley Seliman were lost.
					   I sent for the Book in which these papers were entered, which was instantly laid before His Majesty.  The whole was read to him and he directed the Minister to make the addition you will observe on that paper of the 9h, His Majesty assuring me he would maintain it and that he would acquaint the President so himself.
					 When we left the Castle the Minister promised, on my remarking on the slight manner in which a declaration of such Magnitude had been made, that the matter should be very fully explained in the Letter to be written the President.
					  That paper was delivered me on the morning of the 12th. and I gave it in charge of Commodore Preble that he might forward it by one of the Frigates bound home.
					   With this I have the great satisfaction of handing a translation of it in English, which request you will be pleased to lay before the President with my humble Respects.  I fully hope it will meet his approbation, which will be a great satisfaction for me to know.
					 It now becomes my duty to mention the terms on which this Peace has been attained.  The Emperour on his part engaged to restore all American Vessels and property had or might be detained or taken; and Commodores Preble and Rodgers consented at my Recommendation to give up the two Ships Meshouda and Mirboha.  It was impossible for me whilst the Emperour and your Squadron was here to overtake writing: thus much I now hasten to send this to Gibraltar in hopes it may yet meet there the John Adams, by the New York I will have the honour of transmitting farther papers and particulars on this busyness.
					   I am aware the measure of giving up these two Ships was a strong one, but I trust when I shall submit to Government the powerfull Reasons influenced it, my conduct will be approved of.  I have the honour to be Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
